DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 6, 9, 10, 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 1, the recitations of “about” relative to the thresholds is unclear as the term “about” is a relative term and there is no way to discern what tolerance is included.  Further, the specification does not provide a standard for ascertaining the requisite degree or tolerance included and excluded by the recitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 9, 10, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pozivil (US 2007/0068176) in view of Jung (US 2014/0060110) and any one of Seo (US 2016/0195330), Kim (US 2015/0323237), and Eisenhour (US 2014/0318159). 
In regard to claim 1, 3, Pozivil teaches a method of maintaining a liquefied fuel gas (LNG, para. 1, 14, 29) for use to fuel a transporter (see ocean going tanker in para. 1) (interpreted as anything that can transport something), said transporter comprising a fuel gas storage tank (10, para. 29) for holding the liquefied fuel gas (LNG), a subcooler (22, 26) fluidly connected to the fuel gas storage tank (10), and a consumer (engine of tanker) of the liquefied fuel gas (LNG), the method comprising the steps of: pumping the liquefied fuel gas (via 16) from the fuel gas storage tank (10) into the subcooler (22, 26) to create subcooled liquefied fuel gas (para. 36 “subcooled liquid”); introducing the subcooled liquefied fuel gas (subcooled liquid) into the fuel gas storage tank (10) when a temperature of the liquefied fuel gas (in the tank 10) is higher than desired (temperature monitoring - para. 13, 15, 25; when the temperature in tank is higher temperature than desired subcooled liquid is sent into the tank 10 - para. 35-37; 13, 15, 25); at least reducing the introduction of the subcooled liquefied fuel gas into the fuel gas storage tank (10) when the temperature drops below a desired level (when temperature in the tank is lower than desired flow is reduced or stopped, para. 36-38); maintaining the temperature of the liquefied fuel gas in the fuel gas storage tank by repeating the steps of introducing and the stopping (para. 16, 22, 36 tank temperature is controlled by the actions of sending subcooled liquid or not).
Pozivil teaches most claim limitations, but does not explicitly teach pumping the liquefied fuel gas from the fuel gas storage tank to provide pressurized liquefied fuel gas to a vaporizer; vaporizing, at least by the vaporizer, the pressurized liquefied fuel gas to provide vaporized fuel gas; and providing the vaporized fuel gas to the consumer for propelling the transporter using the vaporized fuel gas as a fuel.
However, Jung explicitly teaches (see fig. 12) pumping the liquefied fuel gas (LNG) from a fuel gas storage tank (110) to provide pressurized liquefied fuel gas to a vaporizer (135, 137); vaporizing (via at least 135, 137), at least by the vaporizer (135, 137), the pressurized liquefied fuel gas to provide vaporized fuel gas; and providing the vaporized fuel gas to the consumer (see engine) for propelling a transporter (para. 2-5, see carrier) using the vaporized fuel gas as a fuel (in the engine).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Pozivil to pump a portion the liquefied fuel gas to a vaporizer and provide the vaporized fuel to the engine of the tanker for the purpose of providing reduced costs for propulsion of tankers to market and reducing the need for other fuel and make use of equipment that is already available to provide fuel.
Further, Pozivil does not explicitly teach performing the introducing step when the temperature is below an upper threshold of about 0.25C below a boiling temperature of the liquefied fuel gas and stopping the introducing step when the temperature is cooled to lower than a lower threshold of about 1 C below the boiling temperature of the liquefied fuel gas.
However, Jung explicitly teaches (Fig. 12 at least) that it is desirable to provide natural gas to an engine of an LNG carrier (para. 1) and to subcool natural gas (para. 189 - “subcooled”) in a range of 1 °C (para. 189, 200, 201, 204, 205) lower than a boiling temperature of the liquefied gas (para. 189 - “saturation temperature”) and these teachings suggest the claimed range for the purpose of providing the stability of subcooled fluid (para. 191 - “stably maintain a subcooled state”) but at a reduced refrigeration power cost thereby providing refrigeration savings (para. 200 - see that reducing the subcooling required lowers the refrigeration power required).  Jung explicitly teaches that providing more subcooling increases refrigeration power requirements and costs therefrom and less subcooling decreases refrigeration requirements (para. 204) and explicitly suggests that in situations where less subcooling is sufficient that energy and cost savings can be obtained.    
Further, it is well known that providing a high threshold and a low threshold is well known to provide a desired range of a controlled parameter and any one of the following three references instantly and unquestionably demonstrate that temperature is known to be so controlled with such thresholds: Seo (para. 55); Kim (para. 35); Eisenhour (para. 42-44).  
Summarily, Pozivil already teaches subcooling liquefied fuel in a transporter (as detailed above) and it is clear from Jung’s teachings that it is desirable to employ small amounts of subcooling (0.25 to 1C below saturation) for the purpose of reducing refrigeration requirements and making the process more economical, lastly Seo, Kim, and Eisenhour each individually teach that providing an upper threshold and a lower threshold is a well known for providing stable control, therefore, it would have been obvious to a person of ordinary skill in the art to modify the method of Pozivil to perform the introducing of the subcooling into the tank when the monitored temperature exceeds the upper threshold of about 0.25 °C below a boiling temperature of the liquefied fuel gas and to stop the introducing when the temperature is drops below a lower threshold of about 1 °C below a boiling temperature of the liquefied fuel gas for the purpose of providing the benefits of subcooling with lower refrigeration power and thereby lower costs, in those situations in which reduction of refrigeration power is more important than a total elimination of all vaporization .  Further, it is considered that selecting the subcooling level to suit the economics of the situation at hand would require nothing more than ordinary experimentation to determine what level of subcooling is justified and economical. 
In regard to claim 2, Pozivil teaches the step of introducing the subcooled liquefied fuel gas into the fuel gas storage tank (10) comprising spraying the subcooled liquefied fuel gas into a vapor space (para. 22- “ullage space”, also para. 24, ullage space spray nozzles) of the fuel gas storage tank (10).  
	In regard to claim 9, Pozivil teaches that the method does not include powering auxiliary consumers to reduce the boil-off rate of the liquefied fuel gas (see that there are no auxiliary consumers that reduce any boiloff rate).
	It is rehearsed in regard to claims 6, 10, that Pozivil teaches that the liquefied fuel gas is LNG (liquefied natural gas) (para. 1, 14).  
	In regard to claim 27, Pozivil, as modified, does not explicitly state that the maintaining step is repeated for at least 100 days.  However, Pozivil and Jung explicitly teach that the liquefied fuel gas is transported all over the world for sell and individual journeys routinely require weeks and therefore in order to provide product to many markets or ports it would be desirable to continue the maintaining steps for more than 100 days to permit the product to be maintained and deliverable where and when desired, despite long travel times and distances depending on the market conditions and relative costs involved.  Note also that the maintaining step would be obvious to perform even in delivery situations involving filling and emptying operations as well for the same benefit of performing operations that reduce loss of product at affordable costs.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive in view of the grounds of rejection above.  
	Applicant's argument (page 7) is an allegation that the basis of the obviousness rejection is improper because Jung does not teach subcooling in a storage tank.  In response, the allegation is unpersuasive as Jung is not relied upon for showing all of the claim limitations (subcooling in a tank).  The rejection is not improper merely because the secondary reference does not teach all of the features of the primary reference.
	Applicant's argument (page 8) is an allegation that Jung’s rationale for subcooling in a temperature range near 1C is to achieve performance improvements to intermittent operations only and does not to suggest operating over a long period of time such as 100 days as claimed in claim 27.  
In response, it is considered that Jung supports the rationale that providing lower levels of subcooling of a liquefied fuel will require less refrigeration power and therefore less costs than providing larger amounts of subcooling and this is true regardless of how the subcooled fluid is put to use.  Further the teachings of Jung suggest that the subcooling level should be provided at a lower level to save on refrigeration costs in situations where higher levels of subcooling are not required.  Further, the evidence in Jung suggests that those of ordinary skill in the art would be able to determine the level of subcooling for the situation at hand as a matter of routine experimentation.  It is unclear how merely determining a new range of subcooling constitutes a non-obvious modification of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The applicant is encouraged to distinguish the method with differentiating and positive steps.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571).  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
October 5, 2022